                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 LEVI ARTHUR FEDD,

               Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-16


        V.



 OFFICER JOHN DOE,et al.

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 12. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint, as

amended, for Plaintiffs failure to follow this Court's Orders and failure to prosecute, DIRECTS

the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this case, and

DENIES Plaintiff leave to appeal informa pauperis.

       SO ORDERED,this /^>^av of August,2019.


                                     J. RANSAMALL,CHIEF JUDGE
                                     UNITm/STATES DISTRICT COURT
                                          IjERN district of GEORGIA
